                                                                              e4ppu oa jcE u s
                                                                                         ATRxF dxiojsmcouay
                                                                                                  ,vA
                                                                                             ILED
                                                                                        Ml2 15 222
                          IN THE UNITED STATES DISTRICT COURT
                         FOR Tl'
                               lE W ESTERN DISTRICT OF VIRGN A                     JU c.. D! ,c
                                                                                  BY:
                               CHM LOTTESVILLE DIVISION
                                                                                                    K
    CH RISTIAN LOCK LEY
                                                   CivilA ction N o.3:20CV 00010
          Plaintiff,
                                                   M EM O R AN D UM O PIN ION

                                                   By:Hon.Glen E.Conrad
D A V ID BAR M D O,etal.,                          SeniorUnited StatesDistrictJudge

          Defendants.

          Cllristian Locldey,proceeding pro K ,com menced thisaction by fling a form com plaint
                                          .




    againstAlbem arle County Juvenile and Dom esticRelationsDistrictCourtJudge David Barredo

    andDeputyCommonwealth'sAttorneyDarbyLowe. Thepfaintiffhasnotpaidthefilingfeebut

willbegrantedleavetoproceedLq formapauperisforpmposesofinitialreview ofhiscomplaint.
    Forthefollowing reasons,thecourtconcludesthatthecasemustbedism issedforfailureto statea

    claim,pursuantto28U.S.C.j1915(e)(2)(b)(ii).
                                          B ackzround

          Thiscaseappearsto misefrom achild supportenforcementactionbroughtagainstLockley
                                 '
                             .

    instatecourt. LockleyrefemncesTitleIV-D oftheSocialSecudtyAct,42U.S.C.jj651.-669b,
whiéh requiresstatestoprovidechild supportenforcem entservicesin retm'
                                                                     n forreceiving federal

    fundingforpublicassistance. Lockley'scomplaintincludesthefollowing summ ary ofhisclaim :

                 M y claim isfraud. ThatDarby Lowe isaIV-D contractor....M y
                 claim isDavid Barredo is aIV-D contractor. Idemand witnesses
                 from Attorney GeneralOfsce....Idem andDarby Lowetoprovide
                 IV-D contractwritten indocllmenttothecotu't. Idemand ajudge
                 thatisdetaqhed and neutral. Idem and al1wagesimm ediately with
                 %6gsic)increase$5,300.
'
    Compl.at3,ECF No.2. On theaccompanying civilcoversheet,Lockley descdbeshiscauseof

    action asaSsfederalclaim forfraud.'' CivilCoverSheet,ECF No.2-1.
                                    Standard ofReview

       Under28U.S.C.j1915(e),wlzichgovernsàq formapauperisproceedings,thecourthasa
mandatoryduty to screen initialfilings. ErilineCo.S.A.v.Johnson,440F.3d648,656-57(4th
Cir.2006). Thecourtmustdismissacaseltatanytime''ifthecourtdeterminesthatthecomplaint
lçfailstostateaclaim onwhichreliefmaybegranted-'' 28U.S.C.j 1915(e)(2)(B)(ii).
       Thestandardsforreviewing a complaintfordismissalunderj 1915(e)(2)(B)(ii)are the
snm e as those which apply when a defendantm oves for dismissalunderFederalRule of Civil

Procedure 12(b)(6). De'Lonta v.Anaelone,330 F.3d 630,633 (4th Cir.2003). Thus,in
reviewing acomplaintunderthisstamte,thecourtm ustaccepta11well-pleadedfactualallegations

as tnle and view the complaintin the lightm ostfavorable to the plaintiff Philipsv.Pi'
                                                                                     ttCty.

M em.Hosp.,572F.3d 176,180(4thCir.2009). Tosurvivedismissalforfailuretostateaclaim,
a com plaint must contain suo cient factual allegations çGto raise a right to relief above the

speculativelevel''and '
                      stto state a claim to reliefthatisplausibleon itsface.'' BellAtl.Corp. v.

Twombly,550U.S.544,555,570(2007).
                                         D iscussion

       BecauseLoclcley referencesTitle IV-D ofthe SocialSecudty Actand purportsto asserta

federalcauseofactionagainstpubllcofscials,thecourtconstmesthecomplaintasbeingbrought
ptlrsuantto42 U.S.C.j 1983. Section 1983providesacauseofaction againstany personwho,
tmdercolorofstatehlaw,causesthedeprivation ofanotherperson'srightstmdertheConstimtion or

lawsoftheUnited States. 42U.S.C.j1983. Forthefollowingreasons,thecourtconcludesthat
thecomplaintfailstostateaplausibleclaim underj 1983againsteitherofthennmeddefendants.
       First,inordertoseekredresstmderj1983,ççaplaintiffmustasserttheviolationofafederal
richt,notmerely aviolation offederallaw.'' Blessincv.Firestone,520 U.S.329,340 (1997)
(emphasisin original). Because Lockley doesnotidentify aparticularrightestablished tmder
                                              2
TitleIV-D oftheSocialSecurityAct,hefailsto stateaplausibleclaim forreliefunderj 1983.
SeeLd.aat342 ($1Itwasincllmbentupon respondents (who alleged violationsofTitle (
                                                                               IV-D)to
identifywithparticularity therightsthey claimed,sinceitisimpossibletodeterminewhetherTitle

IV-D,asanundifferentiatedwhole,givesrisetoundefined lrights.''').
           Second, under existing precedent, Gjudges are absolutely immune from suit for a
deprivation ofcivilrightsbroughtunder42U.S.C.j 1983,''when such suitnrisesfrom judicial
actionstaken within theirJ
                         -urisdiction. K-
                                        inc v.Mvers,973 F.2d 354,356 (4th Cir.1992). By
statute,judicialimmllnity extends not only to claims for dnmages but also to requests for
injtmctiverelief. See 42 U.S.C.j 1983 (stating thatdsin any action broughtagainstajudicial
ofscerforanactoromissiontakeninsuchoffker'sjudicialcapacity,injunctivereliefshallnotbe
grantedunlessadeclaratory decreewasviolatedordeclaratoryreliefwastmavailable'');seealso
Lepelletierv.Tran,633 F.App'x 126,127 (4th Cir.2016)(holdingthatthe plaintiffsGçclaims
seekinginjunctivereliefagainstasittingstatecourtjudgeforactionstakeninhisjudicialcapacity
. . .   werebarredbytheplain languageof42U.S.C.j 1983'9). TheSupremeCourthasexplained
thatGçlajjudgewillnotbedeprivedofimmunitybecausetheactionhetookwasinerror,wasdone
maliciously,orwasinexcessofhisauthority;ratherhewillbesubjecttoliabilityonlywhen'hehas
actedintheclearabsenceofal1jmisdiction.'' Sblmpv.Sparkman,435U.S.349,356-57(1978)
(internalquotationmarksomitted).
           In this case,itisclearf'
                                  rom the complaintthatLocldey'sclaim againstJudge Barredo is

based on'
        actstaken in JudgeBarredo'sjudicialcapacity. Moreover,thecomplaintisdevoid of
anyallegationssuggestingthatJudgeBarredoûçactedintheclearabsenceofa11jurisdiction.'' Id.
UnderVirginialaw,JudgeBarredoandotherjudgesoftheJuvenile& DomesticRelationsDistrict
Courthavejudsdiction toadjudicatemattersinvolvingthecustody,visitation,support,controlor
disposition ofa child. See Va.Code j 16.1-241. Even ifJudge Barredo somehow erred in
                                               3
exercisinghisjudicialauthority,heisstillentitledtoabsoluteimmllnity. SeeKinc,973F.2dat
357 (emphasizingthatdstheabsoluteimmllnityextendedtoajudgeperfonningajudicialactionis
notin anyway diminished even ifhlsorhertexerciseofauthority isflawedby thecomm ission of

graveproceduralerrors''')(quoting Stump,435 U.S.at359). Accordingly,any claim against
JudgeBarredotmderj1983mustbedismissed.*
       To the extentthatLowe wasacting asan advocate forthe Com monwea1th ata11tim es

relevantto this action,the courtlikewise concludesthatany claim fordamagesagainstLowe is

barred by the doctrine ofprosecutorialim munity. See Savace v.M arvland,896 F.3d 260,268

(4th Cir.2018)(GGIn Imblerv.Pachtman,424 U.S.409,430-32 (1976),theSupremeCourtheld
thatprosecutorsareabsolutely im mtmefrom dnmagesliability when they actasadvocatesforthe

State.'').
                                           Conclusion

       Forthereasonsstated,thecourtwillgrantLockley'àmotioliforleavetoproceediqforma
pauperis. However,hiscomplaintwillbedismissedwithoutprejudiceforfailtlretostateaclaim,
pursuantto28U.S.C.j1915(e)(2)(B)(ii).
       TheClerk isdirected to send copiesofthism em orandum opinion and the accompanying

ordertotheplaintiff.
       DATED:This lQ> day ofM arch
                                  , 2020.




                                               Senior nited StatesDistrictJudge


        #The coul'tnotesthatany issuesLockley haswith JudgeBarredo'srulingscan beraised SV rouglzthe
Sordinary mechanisms of review' provided by the courts of the Commonwealth of Virginia.'' Rickman v.
Loaan,No.5:14-cv-00011,2014U.S.Dist.LEXIS 58009,at*7(W .D.Va.Apr.24,2014)(quotingForresterv.
W hite,484U.S.219,227(1988:. TotheextentLockleyinvitesthiscourttoreview andrejectJudgeBarredo's
nllings,thecourtdoesnothavethe authority to do so. SeeThanav.Bd.ofLicense Comm 'rsforCharlesCw .,
827 F.3d 314,420 (4th Cir.2016) (explaining thatthe Rooker-Feldman doctrine bars Slstate-courtlosers
complaining ofinjuries caused by state-courtjudgrrjentsrendered before the district courtproceedings
commencedandinvitingdistrictcourtreview andrejectlon ofthosejudgments'').
                                                 4
